          Case 2:19-cv-01207-JCM-BNW Document 16 Filed 12/02/19 Page 1 of 2



1    MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
2    MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
3    Las Vegas, NV 89101
     Tel: (702) 362-8500
4    Fax: (702) 362-8505
     Melanie@MelanieHillLaw.com
5    Attorney for Plaintiff Jeffrey Alan James
6
7                                 UNITED STATES DISTRICT COURT

8                                         DISTRICT OF NEVADA

9                                                    *****
10   JEFFREY ALAN JAMES, an individual and                Case No. 2:19-cv-01207-JCM-BNW
11   resident of Nevada,
                                                          STIPULATION AND ORDER TO
12                           Plaintiff,                   EXTEND DEADLINE TO FILE
                                                          RESPONSE TO MOTION TO
13   v.                                                   DISMISS [ECF No. 5] DUE TO
     CITY OF HENDERSON, a municipal                       PENDING MOTION TO WITHDRAW
14                                                        AS COUNSEL OF RECORD FOR
     corporation, DETECTIVE K. LAPEER
     (#1446), DETECTIVE K. LIPPISCH (#1710),              PLAINTIFF
15
     DETECTIVE W. NICHOLS (#1242), and
16   Defendant DOE OFFICERS I-X, inclusive,               (Fourth Request)

17                          Defendants.
18
19           Counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC, and counsel for
20   Defendants, Brandon P. Kemble, Assistant City Attorney for the Henderson City Attorneys’ Office,
21   respectfully submit the following stipulation and order to extend the deadline for Plaintiff to file his
22   opposition to the Defendants City of Henderson, Detective K. Lapeer, Detective K. Lippisch, and
23   Detective W. Nichols’ Motion to Dismiss [ECF No. 5] filed on July 18, 2019 for sixty days from the
24   current deadline of December 2, 2019 to January 31, 2020.
25           Due to constant lock down at the jail, counsel for Plaintiff has not heard from the Plaintiff
26   regarding what attorney he would like to substitute in her place in this case. Counsel for Plaintiff
27   has also received no communications from Mr. James’ family members regarding the status of him
28   finding new counsel. Counsel for Plaintiff is also not able to communicate with Plaintiff because the

                                                      –1–
                                     STIPULATION TO EXTEND DEADLINES
       Case 2:19-cv-01207-JCM-BNW Document 16 Filed 12/02/19 Page 2 of 2



1    jail is constantly on lock down and therefore Counsel for Plaintiff filed a Motion to Withdraw as

2    counsel of record on December 2, 2019. To avoid any prejudice to Plaintiff due to counsel’s

3    withdrawal, the parties have stipulated to extend the deadline for Plaintiff to prepare and file his

4    opposition to the Defendants’ Motion to Dismiss [ECF No 5].

5           IT IS HEREBY STIPULATED AND AGREED between the parties that the deadline for

6    Plaintiff to file his opposition to the Defendants’ Motion to Dismiss [ECF No 5] be extended sixty

7    days from its current deadline of December 2, 2019 to January 31, 2020 to allow the Court to rule on

8    counsel for Plaintiff’s pending motion to withdraw and also allow Plaintiff adequate time to oppose

9    Defendants’ Motion to Dismiss.

10          DATED this 2nd day of December, 2019.

11            MELANIE HILL LAW PLLC                             HENDERSON CITY ATTORNEY
12
13   By:      /s/ Melanie A. Hill                        By:   /s/ Brandon Kemble
              Melanie A. Hill, Esq.                            Brandon Kemble, Esq.
14            Nevada Bar No. 8796                              Nevada Bar No. 11175
              520 S. 7th Street, Suite A                       240 Water Street, MSC 144
15            Las Vegas, Nevada 89101                          Henderson, Nevada 89015
              Telephone: (702) 362-8500                        Telephone: (702) 267-1200
16            Facsimile: (702) 362-8505                        Facsimile: (702) 267-1201
              Melanie@MelanieHillLaw.com                       Brandon.Kemble@cityofhenderson.com
17            Attorneys for Plaintiff Jeffrey Alan James       Attorneys for Defendants
18
            IT IS SO ORDERED.
19
            Dated this _______3,day
                  December          of December, 2019.
                                 2019.
20
21
22
                                                         ____________________________________
23                                                       JAMES C. MAHAN
                                                         UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                    –2–
                                    STIPULATION TO EXTEND DEADLINES
